DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered. Claims 1-8 are pending. Claims 1, 2, 4, 5 are amended. Claims 2, 3, 5, 6, and 8 remain withdrawn. Claims 1, 4, and 7 are currently being examined as drawn to the elected species of:
(a) method limited to contacting a specimen with an antibody 1 (first antibody) that recognizes an alpha chain of human haptoglobin, and an antibody 2 (second antibody) that recognizes a beta chain of human haptoglobin and does not recognize human haptoglobins in which an S-S bond is cleaved to form a complex 1, and measuring the complex 1.

New Rejections
(necessitated by amendments)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,551,712, Choolani et al, issued 2013; in view of Ye et al (Clinical Cancer Research, 2003, 9:2904-2911) and US Patent Application Publication 2003/0017515, Ye et al.
	Choolani et al teach an ELISA method comprising:
(a) contacting a cyst fluid specimen with a first goat polyclonal antibody that binds human haptoglobin, including intact haptoglobin comprising the beta chain (where the S-S bond is intact and not cleaved) and immobilizes the haptoglobin protiens;
(b) contacting a biological specimen with either a second rabbit polyclonal antibody that binds only the α chain of human haptoglobin or a second rabbit polyclonal antibody that binds human haptoglobin;
 (c) allowing the antibodies from step (a) and (b) to bind to human haptoglobin proteins in the sample to form a complex;
(d) measuring the amount of complex;
(e) comparing the amount of complex to that in a reference normal control, wherein the control is an amount found in an individual not diagnosed with cancer;
(e) determining an increased amount of the complex in the specimen compared to the control indicates the presence of ovarian cancer. Choolani et al teach their 
It is noted that the preamble recitation of “for the determination of gastroenterological cancer” for the claimed method is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on the active steps per se, which are steps (1) and (2). (see MPEP 2111.02).
Although, Choolani et al does not teach performing the ELISA on serum samples, Choolani et al teach elevation of haptoglobin in serum of ovarian cancer has been reported using ELISA detection, and teach Ye et al (2003) (below) identified Hp α-subunit as a serum biomarker in ovarian cancer (col. 20, line 65 to col. 21, line 7).
Ye et al (2003) teach detecting increased levels of Hp α-subunit in the serum of ovarian cancer patients and patients having other gynecological cancers as compared to healthy controls using a quantitative ELISA. Ye et al teach quantifying Hp-α by contacting samples with an antibody against Hp-α and an antibody against intact (not cleaved) Hp protein (p. 2905, col. 2; p. 2908, col. 1; Figure 3B).
Ye et al (US 2003/0017515) teach the same assay and results conduct by Ye et al 2003 ([12-23]; [34]; [45-47]; Table 1; [45]; claims 1-5 and 17-20), specifically claiming a method of assaying a test sample for human haptoglobin alpha antigen by ELISA, comprising:

b) incubating the immobilized antigen of step a) with a first antibody that binds to intact human haptoglobin;
c) incubating the preparation of step b) with a second antibody that binds with specificity to an epitope on the human haptoglobin alpha chain but which does not bind to intact human haptoglobin that has been bound by said first antibody;
d) incubating the preparation of step c) with a third antibody that is conjugated to an enzyme that can be used for quantitating binding, wherein said third antibody recognizes and binds said second antibody but not said first antibody; and
e) quantitating the amount of haptoglobin alpha antigen present by carrying out a reaction catalyzed by the enzyme conjugated to said third antibody;
wherein said first antibody is monoclonal and said second antibody is polyclonal; wherein said test sample is human serum, plasma or blood.
	Ye et al teach that the alpha subunit is particularly diagnostic for ovarian cancer and is present at a higher concentration than beta subunits, and suggest measuring ratios of subunits in test patients and compare these ratios to those obtained using a control population. Control samples can be derived from the general population or from individuals free of cancer ([20]). Ye et al teach they developed an ELISA for human haptoglobin alpha antigen which is capable of distinguishing between the free alpha subunit and alpha subunit that is part of intact haptoglobin by contacting samples with antibody that binds to intact haptoglobin and antibody that binds to free alpha subunit ([13]).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to assay serum samples in the method of Choolani et al.  One would have been motivated to because all of the Choolani et al and Ye et al references teach assaying biological fluid samples for the same purpose of measuring Hp-α levels and total or intact haptoglobin utilizing ELISA in order to diagnose the presence of cancer; and the Ye et al references teach assaying serum samples specifically. One of ordinary skill in the art would have a reasonable expectation of success to assay serum samples in the method of Choolani et al given Choolani et al demonstrate successfully conducting their method on biological fluid samples, and the Ye et al references demonstrate successfully conducting a similar ELISA for the same purpose of measuring Hp-α levels in serum samples.


3.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,551,712, Choolani et al, issued 2013; Ye et al (Clinical Cancer Research, 2003, 9:2904-2911); and US Patent Application Publication 2003/0017515, Ye et al as applied to claim 4 above, and further in view of Humphries et al (Biochimica et Biophysica, 2014, 1844:1051-1058); Subbannayya et al (Journal of Proteomics, 2015, 127:80-88); Kim et al (Breast Cancer Research, 2009, 11:R22, internet pages 1-12); and US Patent Application Publication 2009/0018026, Kim et al.
Choolani et al and the Ye et al references (the combined references) teach the ELISA for measuring intact haptoglobin and haptoglobin alpha chain utilizing serum 
The combined references do not teach determining that a risk of gastroenterological cancer exists in the subject when the measured value of antibody-haptoglobin complexes are increased compared to normal controls.
Humphries et al teach utilizing a commercially available ELISA kit as well as a non-antibody based method: Multiple Reaction Monitoring with High Resolution Mass Spectrometry (MRM-HR), to detect levels of haptoglobin in the serum of gastric cancer patients and control individuals not having gastric cancer (abstract; sections 2.2-2.3). Humphries et al teach levels of haptoglobin are significantly increased in the serum of gastric cancer patients compared to controls (section 3.1; Figure 1C). Humphries et al suggest detecting haptoglobin in serum as a biomarker for early gastric cancer detection (section 5; abstract).
Subbannayya et al teach and demonstrate detecting significantly increased levels of haptoglobin protein in the serum of gastric cancer patients compared to controls utilizing iTRAQ-based quantitative proteomic methods (section 3.1; Figure 1). Subbannayya et al teach detecting blood based biomarkers of gastric cancer can improve diagnosis and monitoring of these tumors (abstract).
Kim et al teach and demonstrate detecting altered levels of total haptoglobin and haptoglobin alpha subunit in serum samples utilizing an antibody-based bead array panel comprising antibodies that bind to haptoglobin α or to total haptoglobin (p. 3, col. 1-2). Serum samples included in the assay were from gastric (stomach) cancer patients, breast cancer, lung cancer, colon cancer, and hepatocellular carcinoma patients (Figure 2). Kim 
Kim et al US 2009/0018026 teach a method for diagnosing gastric cancer comprising detecting increased levels of haptoglobin alpha and haptoglobin beta in patient serum compared to normal controls, and demonstrate utilizing primary antibodies against haptoglobin alpha to detect the alpha subunit and primary antibodies against haptoglobin to detect the beta subunit ([35-61]; Examples 1, 3, 4 and 5; Table 3; claims 1-19). Kim et al demonstrate that levels of haptoglobin alpha and beta increase in gastric cancer patient serum as stage of cancer progresses (Figure 4A and 4B; Example 5). Kim et al teach detecting haptoglobin proteins for early diagnosis of gastric cancer in order to provide treatment and improve survival ([4]; [7]; [103]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to determine that a risk of gastroenterological cancer exists in a subject when the measured value of antibody-haptoglobin complexes are increased compared to normal controls. One would have been motivated to because the combined references teach it is known that increased levels of serum haptoglobin or haptoglobin alpha compared to healthy controls are a biomarker for the diagnosis of different cancers, and Humphries et al, Subbannayya et al, both Kim et al references teach increased levels of haptoglobin or haptoglobin alpha are a serum biomarker for the diagnosis and detection of gastric cancer, specifically. One of ordinary skill in the art would have a reasonable expectation of success to determine that a risk of 

4.	All other rejections recited in the Office Action mailed August 17, 2021 are hereby withdrawn in view of amendments.


5.	Conclusion: No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642